 

EXHIBIT 10.4 

Execution Version

AMENDMENT TO SECURED CONVERTIBLE NOTES

 

THIS AMENDMENT TO SECURED CONVERTIBLE NOTES (this “Amendment”) is made as of
July 16, 2019, by and among Applied DNA Sciences, Inc., a Delaware corporation
(the “Company”) and the undersigned noteholders (the “Required Holders”).

 

RECITALS

 

WHEREAS, the Required Holders constitute the holders of at least a majority of
the aggregate principal amount of the Notes outstanding and issued pursuant to
those certain Securities Purchase Agreements dated as of August 31, 2018 and
November 29, 2018, each by and among the Company and the purchasers of the Notes
thereto (each a “Holder” and collectively, the “Holders”);

 

WHEREAS, the Company previously issued to each of the Holders a secured
convertible note in the principal amounts set forth on Exhibit A hereto (the
“Notes”);

 

WHEREAS, pursuant to Section 15 of the Notes, the Notes may be amended with the
written consent of the Company and the Required Holders; and

 

WHEREAS, in accordance with Section 15 of the Notes, the Company and the
Requisite Holders desire to amend the Notes to adjust the conversion price in
connection with conversion of the Notes, amend the maturity date of the Notes,
amend the Events of Default, amend certain definitions of the Notes and amend
other terms of the Notes as set forth herein on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

AGREEMENT

 

1.             Definitions. Capitalized terms used herein without definition
shall have the meanings given to such terms in the Notes.

 

2.             Amendments and Waiver.

 

a.          The second sentence of Section 1 of each of the Notes is hereby
deleted in its entirety and replaced with the following:

 

The “Maturity Date” shall be November 28, 2021.

 

b.          The text of Section 3(b)(ii) of each of the Notes is hereby deleted
in its entirety and replaced with the following:

 

 

 

 

“Conversion Price” means $0.54.

 

c.           Section 3(c)(i) of each of the Notes is hereby deleted in its
entirety and replaced with the following:

 

(i) Optional Conversion. To convert any Conversion Amount into Conversion Shares
on any date (a “Conversion Date”), the Holder shall (A) transmit by facsimile or
email (by attachment in PDF format) (or otherwise deliver), for receipt on or
prior to 11:59 p.m., New York Time, on such date, a copy of an executed notice
of conversion in the form attached hereto as Exhibit I (the “Conversion Notice”)
to the Company and (B) if required by Section 3(c)(ii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first Business
Day following the date of receipt of a Conversion Notice, the Company shall
transmit by facsimile or email (by attachment in PDF format) a confirmation (the
“Conversion Confirmation”) of receipt of such Conversion Notice to the Holder
and the Company’s Transfer Agent. Any Conversion Confirmation delivered by the
Company shall confirm the Conversion Amount. On or before the second Business
Day following the date of receipt of a Conversion Notice, the Company shall,
provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of Conversion Shares
to which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal as Custodian system. If the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or if a Holder otherwise requests, the Company shall issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of Conversion Shares to which the Holder shall be
entitled. If this Note is physically surrendered for conversion as required by
Section 3(c)(ii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than five Business Days after
receipt of this Note and at its own expense, issue and deliver to the holder a
new Note (in accordance with Section 17(d)) representing the outstanding
Principal not converted. The Person or Persons entitled to receive the
Conversion Shares issuable upon a conversion of this Note shall be treated for
all purposes as the record holder or holders of such Conversion Shares on the
Conversion Date. In the event the Company does not comply with the provisions
set forth in this Section 3(c)(i), the Holder may rescind the Conversion Notice
in writing by facsimile or email to the Company.”

 

 -2- 

 

 

d.          Section 3 of each of the Notes is hereby amended by adding the
following clause (d):

 

“(d) Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Conversion Notice, the Holder (together with the
Holder’s Affiliates, and any other Persons acting as a group together with the
Holder or any of the Holder’s Affiliates (such Persons, “Attribution Parties”))
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any other Notes or the Warrants) beneficially owned by the Holder or
any of its Affiliates or Attribution Parties. Except as set forth in the
preceding sentence, for purposes of this Section 3(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 3(d) applies, the determination of whether this Note
is convertible (in relation to other securities owned by the Holder together
with any Affiliates and Attribution Parties) and of which principal amount of
this Note is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Note may be converted (in relation to other
securities owned by the Holder together with any Affiliates or Attribution
Parties) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Company each time it
delivers a Notice of Conversion that such Notice of Conversion has not violated
the restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within one Trading Day confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note. The Holder of this
Note shall have the option to opt-out of this Section 3(d) by providing notice
in writing to the Company that Section 3(d) of this Note shall not apply to such
Holder, which election by such Holder will be effective as of the date of this
Amendment.”

 

 -3- 

 

 

e.          Section 4 of each of the Notes is hereby deleted in its entirety and
replaced with the following:

 

“(a)         Event of Default. Each of the following events shall constitute an
“Event of Default:”

 

(i) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five consecutive Trading Days or for more
than an aggregate of ten Trading Days in any 365-day period;

 

 -4- 

 

 

(ii) the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby to which the Holder is a
party, except, in the case of a failure to pay Interest and other amounts when
and as due, in which case only if such failure continues for a period of at
least three Business Days after receipt of a demand for payment by Holder;

 

(iii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

 

(iv) any proceeding is instituted against the Company or any of its Subsidiaries
in an involuntary case, or a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (A) appoints a Custodian of the Company or
any of its Subsidiaries for all or substantially all of its property or (B)
orders the liquidation of the Company or any of its Subsidiaries and, in each
case, such order or decree is not dismissed or stayed within thirty days of such
entry;

 

(v) the Company shall fail to perform or observe any covenant, agreement or
other obligation contained in any Transaction Document on its part to be
performed or observed and such failure shall remain unremedied for a period of
ten Business Days after receipt by the Company of a notice of such failure by
Holder; provided, however, that if the default cannot by its nature be cured
within such ten Business Day period or cannot after diligent attempts by the
Company be cured within such ten Business Day period, and such default is likely
to be cured within a reasonable time, then the Company shall have an additional
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to cure the
default shall not be deemed an Event of Default;

 

(vi) the Security Agreement (as defined in the Securities Purchase Agreement)
shall, for any reason, after the perfection date specified in the Securities
Purchase Agreement, cease to create a valid, enforceable and perfected first
priority security interest and Lien in any of the Collateral (as defined in the
Security Agreement) purported to be covered thereby (unless solely attributable
to Holder’s failure (through no fault of the Company) to take any action
required to be taken by Holder in order to perfect such security interest), or
the Company shall so state in writing, or the Company shall in any way
challenge, or shall bring any proceeding which shall in any way challenge, the
prior valid, enforceable or perfected status of such security interest or Lien
or the validity or enforceability thereof.

 

 -5- 

 

 

(b)          Remedies. Upon the occurrence of an Event of Default, the Company
shall within five Business Days deliver written notice thereof via facsimile or
email and overnight courier (an “Event of Default Notice”) to the Holder. At any
time after the earlier of the Holder’s receipt of an Event of Default Notice and
the Holder becoming aware of an Event of Default, the Holder (by an affirmative
vote of the holders of this Note and the Other Notes representing at least 30%
of the aggregate principal amount of the Company’s Notes and the Other Notes
then outstanding) may require the Company to redeem all or any portion of this
Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem and, in the case the
Holder has not received an Event of Default Notice, the Event of Default of
which the Holder has become aware. Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at the Event of Default Redemption Price. The “Event of Default
Redemption Price” means the sum of (a) the greater of (i) the outstanding
Principal of this Note, plus all accrued and unpaid Interest hereon, divided by
the Conversion Price on the date the Event of Default Redemption Price is either
(A) demanded (if demand or notice is required to create an Event of Default) or
otherwise due or (B) paid in full, whichever has a lower Conversion Price,
multiplied by the volume-weighted average price (VWAP) on the date the Event of
Default Redemption Price is either (x) demanded or otherwise due or (y) paid in
full, whichever has a higher VWAP, or (ii) 130% of the outstanding Principal of
this Note, plus 100% of accrued and unpaid Interest hereon, and (b) all other
amounts, costs, expenses and liquidated damages due in respect of this Note.
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 12. To the extent redemptions required by this Section
4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 4(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.”

 

f.           Section 8(a) of each of the Notes is hereby deleted in its entirety
and replaced with the following:

 



“(a) Mandatory Conversion. If the price of the Company’s Common Stock shall
remain at a closing price of $3.50 or more for a period of twenty consecutive
Trading Days, the Company shall have the right to require the Holder to convert
all, or any part, of the Conversion Amount of this Note into fully paid, validly
issued and nonassessable shares of Common Stock in accordance with Section 3(c)
hereof at the Conversion Rate with respect to the Conversion Amount (the
“Mandatory Conversion”). The Company may only effect the Mandatory Conversion if
each of the Equity Conditions shall have been met (unless waived in writing by
the Holder) and subject to the Holder’s Conversion Limitations set forth above
in Section 3(d), if applicable. “Equity Conditions” means, during the period in
question, (a) the Company shall have duly honored all conversions scheduled to
occur or occurring by virtue of one or more Conversion Notices of the Holder, if
any, (b)(i) there is an effective Registration Statement pursuant to which the
Holder is permitted to utilize the prospectus thereunder to resell all of the
shares of Common Stock issuable pursuant to the Note (and the Company believes,
in good faith, that such effectiveness will continue uninterrupted for the
foreseeable future) or (ii) all of the Conversion Shares issuable pursuant to
the Note may be resold pursuant to Rule 144 without volume or manner-of-sale
restrictions or current public information requirements as determined by the
counsel to the Company as set forth in a written opinion letter to such effect,
addressed and acceptable to the Transfer Agent and the Holder, (c) the Common
Stock is trading on an Eligible Market and all of the shares issuable pursuant
to the Note are listed or quoted for trading on such Eligible Market (and the
Company believes, in good faith, that trading of the Common Stock on a Eligible
Market will continue uninterrupted for the foreseeable future), (d) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares then issuable pursuant to the
Note, (e) there is no existing Event of Default and no existing event which,
with the passage of time or the giving of notice, would constitute an Event of
Default and (f) the issuance of the shares in question to the Holder would not
violate the limitations set forth in Section 3(d) herein. The mechanics of
conversion set forth in Section 3(c) shall apply to any Mandatory Conversion as
if the Company and the Transfer Agent had received from the Holder on the
Mandatory Conversion Date a Conversion Notice with respect to the Conversion
Amount being converted pursuant to the Mandatory Conversion. If the Holder is in
possession of any material non-public information at the time the Company
exercises its right of Mandatory Conversion, the Company shall publicly disclose
such material non-public information regarding the exercise of its right of
Mandatory Conversion within one Trading Day of such exercise by the Company.”

 

 -6- 

 

 

g.          Section 14 of each of the Notes is hereby amended by adding the
following clause (d):

 

“(d)         Negative Covenants. As long as any portion of this Note remains
outstanding, the Company shall not, and shall not permit any Subsidiaries to,
directly or indirectly:

 

(i)       other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any Debt, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

 

(ii)       other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

 

(iii)      repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or Common Stock
equivalents other than as to (i) the Conversion Shares or Options as permitted
or required herein or in the transaction documents, (ii) repurchases of Common
Stock or Common Stock equivalents of departing officers and directors of the
Company, provided that such repurchases shall not exceed an aggregate of
$100,000 for all officers and directors during the term of this Note, and (iii)
other Permitted Investments;

 

(iv)      repay, repurchase or offer to repay, repurchase or otherwise acquire
any Debt, other than the Notes if on a pro-rata basis, other than regularly
scheduled principal and interest payments as such terms are in effect as of the
date of this Amendment, provided that such payments shall not be permitted if,
at such time, or after giving effect to such payment, any Event of Default
exists or occurs;

 

(v)      pay cash dividends or distributions on any equity securities of the
Company; or

 

(vi)     enter into any agreement with respect to any of the foregoing;

 

 -7- 

 

 

other than, in each case, as consented to by the Required Holders.”

 

h.              Section 15 of each of the Notes is hereby deleted in its
entirety and replaced with the following:

 

“15. VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote of the
Required Holders at a meeting duly called for such purpose or the written
consent without a meeting shall be required for any change or amendment to this
Note or the Other Notes. In no event shall any amendment, modification or waiver
be made to this Note which would adversely affect the economic terms of the
Holder including but not limited to any change in the Conversion Price, Maturity
Date, Collateral, interest rate or schedule of payment, redemptions or
conversion, or any sale or change in the holders priority in the Collateral
subject to a security interest, without the prior written consent of such
Holder.”

 

i.               The definition of “Eligible Market” in Section 26 of each of
the Notes is hereby deleted in its entirety and replaced with the following:

 

“Eligible Market” means the Principal Market, The New York Stock Exchange, Inc.,
the NYSE Amex, The Nasdaq Global Select Market, The Nasdaq Global Market, The
Nasdaq Capital Market, any OTC Markets Group Inc. over-the-counter market or any
market that is a successor to any of the foregoing.”

 

j.               The definition of “Required Holders” in Section 26 of each of
the Notes is hereby deleted in its entirety and replaced with the following:

 

“Required Holders” means, collectively, the holders of this Note and the Other
Notes representing at least 70% of the aggregate principal amount of the
Company’s Notes then outstanding.”

 

k.              The definition of “Securities Purchase Agreement” in Section 26
of each of the Notes is hereby deleted in its entirety and replaced with the
following:

 

“Securities Purchase Agreement” means, as applicable, either (i) that certain
securities purchase agreement dated as of the Subscription Date by and among the
Company and the initial holders of the Notes pursuant to which the Company
issued this Note or (ii) those certain securities purchase agreements each by
and among the Company and the purchasers of the Other Notes.”

 

l.               Section 26 of each of the Notes is hereby amended by adding the
following definitions in the appropriate alphabetical order:

 

 -8- 

 

 

““Capital Lease” as applied to any Person shall mean any lease (or similar
arrangement) of any property (whether real, personal or mixed) by that Person as
lessee which, in conformity with GAAP, is accounted for as a capital lease on
the balance sheet of that Person.”

 

““Capital Lease Obligations” shall mean all monetary obligations of any of
Company and its Subsidiaries under any Capital Leases.”

 

““Debt” of any Person shall mean, without duplication:

 

(i)             all indebtedness for borrowed money;

 

(ii)            all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including earnouts (other than trade
payables entered into in the ordinary course of business);

 

(iii)           the face amount of all letters of credit issued for the account
of such Person and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person;

 

(iv)            all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

 

(v)             all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to property acquired by the Person (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property);

 

(vi)           all Capital Lease Obligations;

 

(vii)           the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off balance sheet financing product;

 

(viii)         all indebtedness referred to in clauses (i) through (vii) above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and

 

(i)             all guarantees in respect of indebtedness or obligations of
others of the kinds referred to in clauses (i) through (viii) above.”

 

 -9- 

 

 

““Investment” of any Person shall mean any investment made by such Person in any
other Person by stock purchase, capital contribution, loan, advance, acquisition
of indebtedness, guarantee or otherwise.”

 

““Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge or deposit arrangement, encumbrance, lien (statutory or
otherwise), or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever, chattel mortgage or other charge
or encumbrance of any kind, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property and any lease having substantially the
same effect as any of the foregoing.”

 

““Permitted Indebtedness” shall mean

 

(i)              Debt evidenced by the Notes and Other Notes;

 

(ii)             Debt outstanding on the date of this Amendment and as set forth
on Schedule I hereto;

 

(iii)            Debt secured by the Security Documents;

 

(iv)            all Capital Lease Obligations;

 

(v)            Debt consisting of unsecured intercompany loans and advances made
by the Company and any Subsidiary to any other such Person;

 

(vi)           other unsecured Debt not exceeding $500,000 in the aggregate at
any time outstanding, provided that both at the time of and immediately after
giving effect to the incurrence thereof and the retirement of any Debt which is
currently being retired, no Event of Default exists or occurs;

 

(vii)           Debt of a target existing at the time the target becomes a
Subsidiary of the Company (or is merged into or consolidated with the Company or
Subsidiary of the Company in accordance with the terms hereof) pursuant to an
acquisition or Debt assumed by Company or its Subsidiaries in respect of assets
acquired by such Person pursuant to an acquisition; and

 

(viii)         Debt of LineaRX, Inc. outstanding on the date of this Amendment
and as set forth on Schedule II hereto.”

 

 -10- 

 

 

““Permitted Investment” shall mean any of the following Investments:

 

(i)             Investments in cash and cash equivalents;

 

(ii)             loans and advances to employees in the ordinary course of
business not to exceed $250,000 in the aggregate at any time outstanding;

 

(iii)            Investments received as the non-cash portion of consideration;

 

(iv)           Investments acquired in connection with the settlement of
delinquent accounts in the ordinary course of business or in connection with the
bankruptcy or reorganization of suppliers or customers;

 

(v)            Investments existing on the date of this Amendment and as set
forth on Schedule III hereto;

 

(vi)            Investments consisting of contributions in or to any joint
ventures of LineaRX, Inc. entered into after date of this Amendment.”

 

““Permitted Liens” shall mean:

 

(i)              any Lien securing Permitted Indebtedness and any Lien existing
on the date of this Amendment (or any Lien securing any refinancing, extension,
renewal or refunding permitted hereunder of the obligations secured thereby);

 

(ii)             any Lien securing the Notes;

 

(iii)            Liens for taxes, fees, assessments or other governmental
charges which are not past due or remain payable without penalty;

 

(iv)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

(v)             Liens (other than any Lien imposed by ERISA) consisting of
pledges or deposits required in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

 

 -11- 

 

 

(vi)       Liens consisting of judgment or judicial attachment liens (other than
for payment of taxes, assessments or other governmental charges), provided that
the enforcement of such Liens is effectively stayed and all such Liens secure
claims in the aggregate at any time outstanding for Company and its Subsidiaries
not exceeding $100,000;

 

(vii)           easements, rights of way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar defects and
encumbrances which, either individually or in the aggregate, do not in any case
materially detract from the value of the property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any of
Borrower and its Subsidiaries;

 

(viii)          Liens securing Capital Lease Obligations; provided that (i) any
such Lien attaches solely to the property subject to the related Capital Lease
and the proceeds thereof, and (ii) the principal amount of the Capital Lease
Obligation secured thereby does not exceed 100% of the cost of such property;

 

(ix)            any interest or title of a lessor or sublessor under any lease
permitted by this Note and matters affecting the interest or title of a lessor
or sublessor to any leased property under any lease permitted hereunder;

 

(x)             Liens arising from precautionary uniform commercial code
financing statements filed under any lease permitted by this Note;

 

(xi)            Non-exclusive licenses and non-exclusive sublicenses granted by
any of Company and its Subsidiaries and leases and subleases (by any of Company
and its Subsidiaries as lessor or sublessor) to third parties in the ordinary
course of business not interfering in any material respect with the business of
any of Company and its Subsidiaries;

 

(xii)            Liens (including the right of set-off) in favor of a bank or
other depository institution arising as a matter of law encumbering deposits;

 

(xiii)           Liens arising out of consignment or similar arrangements for
the sale of goods entered into by any of Company and its Subsidiaries in the
ordinary course of business; and

 

 -12- 

 

 

(xiv)       Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the ordinary course of business.”

 

3.              Consent. Each Required Holder consents to this Amendment.

 

4.              Continuation of Notes. Except as modified by this Amendment, the
Notes shall remain unchanged and continue in full force and effect.

 

5.              Entire Agreement. This Amendment contains the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings with respect thereto.

 

6.              Binding Effect. This Amendment shall be binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
legal representatives, successors and assigns.

 

7.              Governing Law. This Amendment shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.

 

8.              Severability. If one or more provisions of this Amendment are
held to be unenforceable under applicable law, such provision shall be excluded
from this Amendment and the balance of this Amendment shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

9              Counterparts; Facsimile or Electronic Transmission. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. A facsimile or electronic transmission of a scanned copy of a signed
counterpart signature page hereto shall be deemed to be an originally executed
copy for purposes of this Agreement.

 

[Signature page follows]

 

 -13- 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment to
Secured Convertible Notes as of the date first above written.

 

  COMPANY:       APPLIED DNA SCIENCES, INC.

 

  By: /s/ Beth Jantzen     Beth Jantzen     Chief Financial Officer

 

[Signature Page to Amendment to Secured Convertible Notes]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment to
Secured Convertible Notes as of the date first above written.

 

  Individuals Sign Below:

 

  /s/ James Hayward   Signature

 

  James Hayward   Name

 

      Signature (if more than one)

 

      Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:

 

      Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)

 

  Address, Facsimile and E-mail:                    

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:

 

  /s/ Judith Murrah   Signature

 

  Judith Murrah   Name

 

      Signature (if more than one)

 

      Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:    

 

  Name of Purchaser (please print)    

 

  By:       Signature

 

      (print name and title of signatory)

 

  Address, Facsimile and E-mail:                    

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:

 

  /s/ Yacov Shamash   Signature

 

  Yacov Shamash   Name

 

      Signature (if more than one)

 

      Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:

 

      Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)

 

  Address, Facsimile and E-mail:                        

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:       /s/ Robert B. Catell   Signature       Robert B.
Catell   Name           Signature (if more than one)           Name (if more
than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:           Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)       Address, Facsimile and E-mail:  
                     

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:       /s/ Elizabeth Schmalz Ferguson   Signature      
Elizabeth Schmalz Ferguson   Name           Signature (if more than one)        
  Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:           Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)

 

  Address, Facsimile and E-mail:                        

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:       /s/ Gregg Baldwin   Signature       Gregg
Baldwin   Name           Signature (if more than one)           Name (if more
than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:           Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)       Address, Facsimile and E-mail:  
                     

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:       /s/ William Montgomery   Signature       William
Montgomery   Name           Signature (if more than one)           Name (if more
than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:           Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)       Address, Facsimile and E-mail:  
                     

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:       /s/ Johnette van Eeden   Signature      
Johnette van Eeden   Name           Signature (if more than one)           Name
(if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:           Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)       Address, Facsimile and E-mail:  
                     

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:       /s/ John Cartier   Signature       John Cartier
  Name           Signature (if more than one)           Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:           Name of Purchaser (please print)

 

  By:       Signature

 

      (print name and title of signatory)       Address, Facsimile and E-mail:  
                     

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:       /s/ Wayne Buchen   Signature       Wayne Buchen
  Name           Signature (if more than one)           Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:           Name of Purchaser (please print)    

 

  By:       Signature

 

      (print name and title of signatory)       Address, Facsimile and E-mail:  
                     

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:           Signature           Name           Signature
(if more than one)           Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:       Delabarta II   Name of Purchaser (please print)    

 

  By: /s/ John Bitzer III     Signature

 

  John Bitzer III, President   (print name and title of signatory)      
Address, Facsimile and E-mail:                        

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

  Individuals Sign Below:           Signature           Name           Signature
(if more than one)           Name (if more than one)

 

  Corporations, Trusts, Partnerships, Limited Liability Companies or Other
Entities Sign Below:       The Rodgers Living Trust Dated April 7, 1995   Name
of Purchaser (please print)    

 

  By: /s/ Jay D. Rodgers     Signature

 

  Jay D. Rodgers   (print name and title of signatory)       Address, Facsimile
and E-mail:                        

 

[Holder Signature Page to Amendment to Convertible Promissory Notes]

 

 

 

 

Exhibit A

 

HOLDER   NOTE PRINCIPAL                                                      

 

 

 

 

Schedule I

 

None

 

 

 

 

Schedule II

 

None

 

 

 

 

Schedule III

 

None

 



 

